                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Joshua Staples,                                              Civ. No. 18-3449 (DSD/BRT)

              Plaintiff,

v.                                                                     ORDER

Kathy Halvorson, Warden of MCF-Faribault, and
Tom Roy, Commissioner of Corrections,

              Defendants.


Joshua Staples, 44517 Fleming Logging Road, Hinckley, MN 55037, pro se Plaintiff.

Rachel Bell-Munger, Esq., Assistant Attorney General, counsel for Defendants.


       The above matter comes before the court upon the Report and Recommendation of

United States Magistrate Judge Becky R. Thorson dated May 28, 2019 (R&R). No

objections have been filed to the R&R in the time period permitted. Based on the R&R

and all of the files, records, and proceedings herein, IT IS HEREBY ORDERED that:

       1.     Paul Schnell is substituted for Tom Roy as a defendant in this action for

purposes of plaintiff’s claims for injunctive relief;

       2.     The motion for order [ECF No. 3] is denied; and

       3.     The motion for preliminary injunction [ECF No. 8] is denied.



Date: June 12, 2019                                /s David S. Doty
                                                   David S. Doty, Judge
                                                   United States District Court
